Case 17-00189-elf         Doc 76        Filed 12/20/18 Entered 12/20/18 08:15:56                        Desc Main
                                        Document      Page 1 of 4




                    UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  ____________________________________
  IN RE: DAVID C. MARCHESE             : CHAPTER 7
         Debtor                        : CASE NO. 16-13810-ELF
  ____________________________________
  GARY SEITZ, TRUSTEE                  :
                                       : ADVERSARY NO: 17-00189-elf
         Plaintiff                     :
         v.                            :
  JAMES MCCAULEY t/a MCCAULEY          :
  ASSOCIATES LIMITED PARTNERSHIP :
         and                           :
  GERALD MULLANEY                      :
         and                           :
  HOPWOOD FARM, LLC                    :
         Defendants                    :
  ____________________________________
                                 PLAINTIFF’S PRETRIAL DISCLOSURES

           Plaintiff, Gary Seitz, hereby files his Rule 26(a)(3)(A) Pretrial Disclosures

  pursuant to this Court’s Order dated September 6, 2018:


  I.       WITNESSES

  Under Fed. R. Civ. P. 26(a)(3)(A)(i), Plaintiff expects to present the following fact witnesses at trial:

  Gerald Mullaney                                          3881 Skippack Pike
                                                           Collegeville, PA 19426
                                                           (610) 365-7701

  Martin Mullaney                                          3881 Skippack Pike
                                                           Collegeville, PA 19426
                                                           (610) 365-7701

  Paul Newlin                                              67 Longacre Drive
                                                           Collegeville, PA 19426
                                                           Telephone unknown
  Mike Southard                                            Address and telephone number to be
                                                           supplied
  John T. Dooley, Esquire                                  1800 Pennbrook Parkway, Suite 200
                                                           Lansdale, PA 19446
                                                           215-362-2474


  	                                                      1	
Case 17-00189-elf     Doc 76      Filed 12/20/18 Entered 12/20/18 08:15:56                Desc Main
                                  Document      Page 2 of 4




  James McCauley                                     c/o Jeffrey S. Cianciulli, Esquire
                                                     Weir & Partners
                                                     The Widener Building
                                                     1339 Chestnut Street, Suite 500
                                                     Philadelphia, PA 19107

  Gregory Philips, Esquire                           1129 E. High Street
                                                     Pottstown, PA 19464
                                                     610-323-1400
  Philip Suitovsky                                   S&S Accountants
                                                     30 Technology Drive
                                                     Warren, NJ 07059
                                                     (908) 753-7884

  Michael Wolf, CPA                                  653 Skippack Pike
                                                     Suite 300
                                                     Blue Bell, PA 19422
                                                     (215) 628-8080



         1.      Plaintiff reserves the right to call any and all expert witnesses and fact

  witnesses listed by any parties of this lawsuit.

         2.      Plaintiff reserves the right to call impeachment and rebuttal witnesses, as

  necessary

         3.      Plaintiff reserves the right to amend and/or supplement this Witness List

  as any time in the future.

         4.      Plaintiff does not expect to designate or present any witness testimony by

  deposition.

  II.    EXHIBITS

         Plaintiff expects to offer the following exhibits into evidence at trial:

         P-1     Amended Adversary Complaint
         P-2     Defendants’ Answers to the Amended Complaint
         P-3     Plaintiff’s Interrogatories and Request for Production of Documents
         P-4     Defendants’ Responses to the Interrogatories and Request for Production


  	                                             2	
Case 17-00189-elf       Doc 76     Filed 12/20/18 Entered 12/20/18 08:15:56            Desc Main
                                   Document      Page 3 of 4


          P-5      Plaintiff’s Request for Admissions
          P-6      Defendants’ Responses to Plaintiff’s Request for Admissions
          P-7      Plaintiff’s Supplemental Request for Production of Documents
          P-8      Defendants’ Supplemental Production
          P-9      Deposition transcript of James McCauley
          P-10     Deposition Exhibits from James McCauley M-1 to M-11
          P-11     Deposition transcript of Gerald Mullaney from U.S.B.C. 17-00189-elf
          P-12     Deposition Exhibits from Gerald Mullaney, 17-00189-elf
          P-13     Deposition transcript Gerald Mullaney Montgomery County 2012-28320
          P-14     Hopwood Tax Returns 2008-2016
          P-15     Hopwood Checks produced by Gerald Mullaney
          P-16     Gregory Philips’ emails and letters to Gerald Mullaney re: Hopwood
          P-17     Security Agreement
          P-18     Guaranty Agreement
          P-19     Foreclosure Complaint
          P-20     Affidavit of Service of Sheriff Sale
          P-21     Letter June 11, 2015 from John Dooley to Gerald Mullaney waiving
                   deficiency after foreclosure
          P-22     Promissory Note executed by Gerald Mullaney
          P-23     Email February 22, 2012 McCauley to Gerald Mullaney
          P-24     Email McCauley to John Dooley regarding 50-50 split of proceeds
          P-25     Transfer of Membership Interest document from Marchese to McCauley
          P-26     Transfer of Membership Interest from McCauley to Hopwood members
          P-27     Emails from McCauley’s accountant regarding split of proceeds
          P-28     Pennsylvania Realty Transfer Tax Affidavit dated March 10, 2015
          P-29     John Dooley emails to Mike Southard
          P-30     Settlement Agreement between McCauley and American Acquisition
          P-31     McCauley email June 2, 2011 to Gerald Mullaney
          P-32     Email McCauley to Gerald Mullaney June 16, 2011 regarding split with
                   Marchese
          P-33     Emails McCauley to Gerald Mullaney
          P-34     Hopwood Operating Agreement
          P-35     Letter American Acquisition October 10 2011
          P-36     Discovery documents provided by McCauley re: Supplemental Requests

          1.       Plaintiff reserves the right to supplement and/or amend this Exhibit List.
          2.       Plaintiff reserves the right to use any exhibits listed by any other party.
          3.       Plaintiff reserves the right to supplement this list up to an including the
  time of trial.

                                                  Respectfully submitted:



  Dated: December 20, 2018                            ______________________________
                                                           Robert J. Birch, Esquire
                                                           Attorney for Plaintif


  	                                              3	
Case 17-00189-elf     Doc 76     Filed 12/20/18 Entered 12/20/18 08:15:56            Desc Main
                                 Document      Page 4 of 4




                               CERTIFICATE OF SERVICE


  I, Robert J. Birch, Esquire, hereby certify that on this 20th day of December, 2018, I

  served a true and correct copy of the Pretrial Memorandum to the following:


  Jeffrey	S.	Cianciulli,	Esquire	
  Weir	&	Partners	
  The	Widener	Building	
  1339	Chestnut	Street,	Suite	500	
  Philadelphia,	PA	19107	
  	
  	




                                                       ___________________________
                                                       ROBERT J. BIRCH
      	

      	

      	

  	




  	                                            4	
